      Case: 1:20-cv-07263 Document #: 21 Filed: 04/12/21 Page 1 of 3 PageID #:100




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


    JOHN DOE and JANE DOE,

                            Plaintiffs,
                                                            No. 20 CV 7263
           v.
                                                            Judge Manish S. Shah
    UNITED STATES CITIZENSHIP AND
    IMMIGRATION SERVICES, et al.,

                            Defendants.

                                              ORDER

      Defendants’ motion to dismiss [15] is granted. Plaintiffs have not exhausted
administrative remedies and due process does not require judicial review now
because their lawful status has not changed and process, including judicial review,
remains available. The complaint is dismissed without prejudice for failure to state a
claim based on failure to exhaust. Enter judgment and terminate civil case.

                                           STATEMENT

       The plaintiffs are Iraqi citizens and spouses and have permission to be in the
United States through nonimmigrant visas. [3] ¶¶ 1–3. * One of them applied for
asylum, withholding of removal, and protection under the Convention Against
Torture and requested derivative beneficiary status for the other. [3] ¶ 4. After they
received a notice of intent to deny the application, the plaintiffs continued to pursue
their claim, but the Director of the Chicago Asylum Office of U.S. Citizenship and
Immigration Services denied the application in a “final decision.” [3] ¶¶ 7–9. The

* Bracketed numbers refer to entries on the district court docket and referenced page
numbers are taken from the CM/ECF header placed at the top of filings. The plaintiffs
originally filed suit in the district court for the District of Columbia and that court granted
them permission to use the pseudonyms John and Jane Doe. [2]. The plaintiffs have
apparently waived this anonymity by attaching as public filings documents that reveal their
names. [19-1], [19-2], [19-3]. If the plaintiffs continue to litigate this case, either through post-
judgment motion or appeal, they must explain why they should be allowed to proceed
anonymously. See Doe v. Blue Cross & Blue Shield United of Wisconsin, 112 F.3d 869, 872
(7th Cir. 1997). Before they made their public filings, the plaintiffs alleged a reasonable fear
of violent reprisals against family if their identities were public. See [2] at 5–6. Their names
are not relevant here, so I omit them from this order.
    Case: 1:20-cv-07263 Document #: 21 Filed: 04/12/21 Page 2 of 3 PageID #:101




denial did not change the plaintiffs’ lawful nonimmigrant status, revoke their visas,
or put them into removal proceedings. See [19] at 13; [20] at 2; 8 C.F.R.
§§ 208.14(c)(1)–(2), 1208.14(c)(1)–(2) (denial of asylum application of alien in valid
status results in denial, whereas denial of application of inadmissible or deportable
aliens results in referral to immigration judge for adjudication in removal
proceedings).

        The plaintiffs filed this lawsuit to seek judicial review of the asylum denial.
They claim that the denial was arbitrary and capricious in violation of the
Administrative Procedure Act and violated due process. [3] at 5–6; 5 U.S.C.
§ 706(2)(A). The government moves to dismiss the complaint for failure to exhaust
administrative remedies. See 5 U.S.C. § 704. This court has subject-matter
jurisdiction under 28 U.S.C. § 1331 because the claims arise under the Constitution
and laws of the United States. See Dhakal v. Sessions, 895 F.3d 532, 538 (7th Cir.
2018) (general federal question jurisdiction exists over claim that immigration
officials improperly denied asylum application).

       Judicial review under the Administrative Procedure Act is only available after
final agency action. Dhakal, 895 F.3d at 539. Here, the plaintiffs received a final
decision from the Director of the Chicago Asylum Office, and they argue that no more
agency process is available to them to dispute that decision. The plaintiffs sought
asylum before they were subject to removal. As a result, an immigration judge has no
jurisdiction to review their claim. 8 C.F.R. § 208.2(a)–(b). But that does not mean that
the Director’s decision is final under the APA. The executive branch still has an
opportunity to revisit the decision. If the government initiates removal proceedings
against them, the plaintiffs can present their arguments and evidence for asylum to
an immigration judge; they can appeal the immigration judge’s decision to the Board
of Immigration Appeals; they can try to reopen the proceedings and seek
reconsideration of adverse decisions. Dhakal, 895 F.3d at 537. Judicial review is
available in the court of appeals from the decision of the Board of Immigration
Appeals. Id.; 8 U.S.C. § 1252(a)(4)–(5). With this “intended, complete administrative
process” still available, “[t]he Director’s decision is more like a tentative
recommendation than a final and binding determination.” Dhakal, 895 F.3d at 540
(cleaned up). No legal consequences flow from the Director’s denial because the
plaintiffs remain in lawful status; they are subject to uncertainty and worry but they
have not yet been finally denied asylum. Id. They still have a chance to marshal
evidence and persuade the executive branch to grant them asylum. Id. at 540–541.

       Although Dhakal dealt with an asylum applicant who had lawful status under
the Department of Homeland Security’s Temporary Protected Status program, and
the plaintiffs here have nonimmigrant status under J-1 and J-2 visas, the distinction
is immaterial. As in Dhakal, the Director denied plaintiffs’ asylum claim but did not
change their lawful nonimmigrant status. The status quo has not changed, and they
can still seek asylum through administrative process. Dhakal controls and the


                                           2
    Case: 1:20-cv-07263 Document #: 21 Filed: 04/12/21 Page 3 of 3 PageID #:102




plaintiffs have offered no argument otherwise (they don’t even cite Dhakal
notwithstanding the government’s reliance on it in its motion to dismiss). See also
Kashani v. Nelson, 793 F.2d 818, 827 (7th Cir. 1986) (asylum applicants may not seek
district court review of the Director’s denial but must renew the asylum petition in
removal proceedings).

       The plaintiffs’ due-process claim fails for essentially the same reason. They
allege that they have no meaningful opportunity to challenge the Director’s denial of
their application, [3] ¶ 36, but as discussed above, the opportunity exists as a matter
of law as a defense to removal. The Director’s action has not changed the plaintiffs’
status and they still have procedural avenues, including judicial review, to pursue
asylum. The Constitution does not require judicial intervention now. See Portillo-
Rendon v. Holder, 662 F.3d 815, 817 (7th Cir. 2011) (statutes and regulations provide
opportunities for relief in response to improper handling of immigration cases); see
also Noeller v. Wojdylo, 922 F.3d 797, 809 (7th Cir. 2019) (noting the available
opportunities to challenge the Board’s denials of asylum); see also Garcia v. Sessions,
873 F.3d 553, 556 (7th Cir. 2017) (asylum is discretionary and there is no due process
right to asylum).

      The plaintiffs understandably would like to know whether they can have
asylum in the United States and don’t want to have to be put through the stress and
challenges of removal proceedings to find out. But neither the Administrative
Procedure Act nor the Constitution entitles them to a judicial hearing now. The
complaint is dismissed without prejudice.


ENTER:

                                              Manish S. Shah
                                              United States District Judge
Date: April 12, 2021




                                          3
